                                                                      JS-6




                    UNITED STATES DISTRICT COURT
               FOR THE CENTRAL DISTRICT OF CALIFORNIA

 NATIONAL UNION FIRE                     )
 INSURANCE COMPANY OF                    )
 PITTSBURGH, PA., as subrogee and        )
 assignee of J.F. SHEA CO., INC.,        )   Case No. 8:19-cv-00437-JLS-ADS
                                         )
              Plaintiff,                 )   ORDER APPROVING JOINT
                                         )   STIPULATION TO DISMISS
       vs.                               )   WITH PREJUDICE
                                         )
 MICHAEL O’MELVENY, et al.,              )
                                         )
              Defendants.                )

      Pursuant to the Parties’ Joint Stipulation to Dismiss with Prejudice, signed

and submitted to the Court on March 19, 2020, this Stipulation is hereby approved,

and the case is dismissed with prejudice with each party to bear its own costs and

attorneys’ fees.



      IT IS SO ORDERED.



DATED: 03/19/2020                    JOSEPHINE   L. STATON
                                     ____________________________
                                     Josephine L. Staton
                                     United States District Judge
